DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John L. Rogitz on 1/25/22.

The application has been amended as follows: 

In the claims please amend claims 1, 10, 19 and 20 as follows:
1.	(currently amended)	A device comprising:
at least one processor;
at least one computer memory that is not a transitory signal and that comprises instructions executable by the at least one processor to:
receive from a camera at least one image of a player of a computer simulation;
based at least in part on the image, determine a direction of gaze of the player;

present at a first time a first sequence of character encounters based on correlating the direction of gaze to a first object; [[and]]
present at the first time a second sequence of character encounters based on correlating the direction of gaze to a second object;
use the direction of gaze to determine a player skill attribute; and
alter a skill associated with the player according to the player skill attribute.

10.	(currently amended)	An apparatus comprising:
at least one computer storage comprising instructions executable by at least one processor; and
at least one processor configured to access the instructions for:
receiving from a device at least one indication signal that is not a computer simulation input signal, the at least one indication signal indicating attention of a player to an element of a computer simulation;
based at least in part on the indication, determining an attention of the player;
correlating the attention of the player to at least one object that is a game character in the computer simulation to establish a correlation; [[and]]
presenting at a first time a first sequence of character encounters based on correlating the attention of the player to a first object and presenting at the first time a second sequence of character encounters based on correlating the attention of the player to a second object;
using the correlation to determine a player skill attribute; and
altering a skill associated with the player according to the player skill attribute.

19.	(currently amended)	A method, comprising:
receiving at least one indication signal that is not a computer simulation input signal;
based at least in part on the indication signal, determining a first attention of the player;
correlating the first attention of the player to at least a first object that is a game character in a computer simulation; 
determining a second attention of the player;
correlating the second attention to at least a second object in the computer simulation;
presenting at a first time a first set of encounters responsive to correlating the first attention of the player to the first object; [[and]]
presenting [[au]] at the first time a second sequence of encounters responsive to correlating the second attention of the player to the second object;
using the correlation to determine a player skill attribute; and
altering a skill associated with the player according to the player skill attribute.

20.	(currently amended)	The method of Claim 19, comprising:
using a correlation of player attention to object to determine at least one of: a simulation path to present to the player, a dialog to present to the player
executing at least one of: presenting the simulation path to the player, presenting the dialog to the player.

In addition, please cancel claims 4 & 15.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a device comprising:
at least one processor;
at least one computer memory that comprises instructions executable by the at least one processor to:
receive from a camera at least one image of a player of a computer simulation;
based on the image, determine a direction of gaze of the player;
correlate the direction of gaze to at least one object that is a game character in the computer simulation to establish a correlation;
present at a first time a first sequence of character encounters based on correlating the direction of gaze to a first object;
 present at the first time a second sequence of character encounters based on correlating the direction of gaze to a second object;
use the direction of gaze to determine a player skill attribute; and
alter a skill associated with the player according to the player skill attribute.  The closest prior art, a combination of Saarikko and Elmeih, teaches determining the gaze direction of a player and presenting different sequences based on a correlation of that gaze to a variety of objects.  However, the combination fails to disclose using the gaze direction to determine a player skill attribute and altering a skill associated with the player according to the player skill attribute.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715